Exhibit 10.92

 

HIBERNIA CORPORATION

EXECUTIVE BONUS INSURANCE PLAN

AMENDMENT NO. 2

 

THIS AMENDMENT NO. 2 (the “Amendment”) to the Hibernia Corporation Executive
Bonus Insurance Plan (the “Plan”) is made as of the 26th day of October 2005.

 

WHEREAS, Hibernia Corporation, a Corporation organized and existing under the
laws of the State of Louisiana (the “Company”), maintains the Plan, which was
adopted by the Board of Directors of the Company (the “Board”); and

 

WHEREAS, under the terms of the Plan, the Executive Compensation Committee of
the Board (the “Committee”) and/or the Board has the authority to amend the Plan
prior to the consummation of a Change of Control (as defined in the Plan); and

 

WHEREAS, the Committee adopted the following amendments to the Plan on
October 25, 2005, and the Board approved the following amendments to the Plan on
October 26, 2005;

 

NOW, THEREFORE, in consideration of the premises set forth above, and effective
as of the date first above written, the Plan shall be and hereby is amended as
follows:

 

1. Section 5.2 of the Plan is hereby amended by deleting subpart (ii) of the
second sentence of Section 5.2 and substituting the following in its place:

 

(ii) no termination or amendment shall change the Bonus Payments to which a
Participant who retires or becomes disabled prior to December 31, 2006 is
entitled under Section 4.2 or 4.3 of the Plan as those Sections existed as of
the date of this amendment.

 

2. On and after the date hereof, each reference in the Plan to “this Plan,”
“hereunder,” “herein” or words of like import shall mean and be a reference to
the Plan as amended hereby.

 

IN WITNESS WHEREOF, the Committee has caused this Amendment No. 1 to be executed
as of the month, day and year first above written.

 

HIBERNIA CORPORATION By:  

/s/ J. Herbert Boydstun

--------------------------------------------------------------------------------

    J. Herbert Boydstun     President and Chief Executive Officer